DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al. (US 2001/0044725). 
Regarding claim 1, Matsuda discloses a client apparatus comprising; a receiver (i.e., fig. 7,
element 44) configured to, receive from a transmitter a server-distributed stream including a video stream obtained by encoding a background image, the background image having a viewing angle of at least 180 degrees (i.e., figs. 1-2,10-12, paragraphs 0002,0092,0096, receiving of virtual reality space), the receiver further configured to receive from another client apparatus a client-transmitted stream including representative image meta information corresponding to a representative image of the another client (i.e., figs. 1-2, paragraphs 0094,0161,0166-0167), and a controller (i.e., element 41 in fig. 7) configured to control a decoding process of decoding the video stream to obtain the background 

	Regarding claim 2, Matsuda discloses the client apparatus according to claim 1, wherein information indicating an allowable synthesis range for the representative image in the background image is inserted in a layer of the video stream and/or in a layer of the server-distributed stream, and on the basis of the information indicating the allowable synthesis range, the controller is configured to control the synthesis process so that the representative image is placed inside the allowable synthesis range in the background image (i.e., avatar c and d as shown in fig. 10).
	Regarding claim 3, Matsuda discloses the client apparatus according to claim 2, wherein the representative image meta information includes synthesis position information indicating a synthesis position in the allowable synthesis range for the representative image, and the controller is configured to control the synthesis process in such a manner that the representative image is synthesized at the synthesis position indicated by the synthesis position information (i.e., figs. 10 and 14, paragraphs 0123,0134-0141,0167).
	Regarding claim 4, Matsuda discloses the client apparatus according to claim 2, wherein the representative image meta information includes size information indicating a size of the representative image, and the controller is configured to control the synthesis process so the representative image is synthesized on the background image as per the size indicated by the size information (i.e., shapes of the objects as in paragraphs 0103,0188 would inherently include size of the objects).
Regarding claim 5, Matsuda discloses the client apparatus according to claim 3, wherein the	
client-transmitted stream includes audio data corresponding to the representative image meta information together with object metadata, and the controller is further configured to perform an audio 
	Regarding claim 6, Matsuda discloses the client apparatus according to claim 3, wherein the client-transmitted stream includes text data corresponding to the representative image meta information together with display position information, and the controller is further configured to control a text synthesis process to synthesize, on the background image, text display data on the basis of the display position information so text represented by the text data is displayed at a position corresponding to the synthesis position of the representative image (i.e., paragraphs 0004,0081,0099,
0348,0350).
Regarding claim 7, Matsuda discloses the client apparatus according to claim 1, further comprising a transmitter configured to transmit to the another client apparatus a client-transmitted stream including representative image meta information for displaying a representative image of the another client, wherein the representative image data generation process further generates the representative image of the another client on the basis of the representative image meta information for displaying the representative image of the another client (i.e., clients 13-1 to 13-3, in fig. 1, also figs. 10 and 21-22, paragraphs 0097,0135).
Regarding claim 8, Matsuda discloses the client apparatus according to claim 1, wherein the background image is the image data of a wide viewing angle image, the wide viewing angle being 270 degrees or more, the controller further controls an image clipping process of clipping a portion of the background image to obtain display image data (i.e., figs. 10-12, paragraph 0313).
Regarding claims 9-10 and 12, the limitations claimed are substantially similar to claim 1 above, and has been addressed in the above claim.
Regarding claim 11, Matsuda discloses the server according to claim 10, wherein the 

Contact
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gOv/lntery:ewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pajr-jrect.usptQ.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482